                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

LINDSAY O’BRIEN QUARRIE,

          Plaintiff,

v.                                                        Civ. No. 17‐350 MV/GBW

STEPHEN WELLS, et al.,

          Defendants.



                       ORDER GRANTING PLAINTIFF’S THIRD MOTION
                        TO AMEND SECOND AMENDED COMPLAINT

          THIS MATTER comes before the Court on Plaintiff’s third successive Motion to

Amend Second Amended Complaint and Memorandum in Support Thereof (doc. 144)

and the attendant briefing (docs. 146, 147). For the reasons stated below, Plaintiff’s

Motion is GRANTED.


     I.      PLAINTIFF’S MOTION

          The Motion now before the Court is the third filing in which Plaintiff has sought

leave to amend his currently operative Second Amended Complaint (doc. 75). The

Court denied Plaintiff’s previous two motions on the bases of undue delay and

presentation of theories seriatim. See docs. 104, 129, 143. In both instances, Plaintiff

sought leave to add new claims without any demonstration that the new claims were

based on information not previously available. See doc. 143 at 4. The Court therefore
found that granting leave to amend for a third time would allow Plaintiff to use his

complaint as a “moving target” to the detriment of Defendants. See docs. 104, 129, 143.

        In the Motion now before the Court, filed on June 25, 2019, Plaintiff does not seek

to add any new claims. Instead he requests leave to make the following amendments:

        (1) Add the word “intentional” to his claim of Title VI racial discrimination;

        (2) Remove the word “conspiratorial” from his Title VI claim, thereby dropping

            any separate claim of conspiracy;

        (3) Remove Defendant Board of Regents of the New Mexico Institute of Mining

            and Technology (“Regents of NMT”) from his Ex Parte Young claim for

            prospective injunctive relief; and

        (4) Add a number of new factual allegations (paragraphs 21, 22, 34–39, 57–59, 70,

            and 72).1

See generally doc. 144.

        Defendants responded in opposition on July 9, 2019, arguing that Plaintiff’s

motion is untimely, unduly delayed, and frivolous, given the Court’s denial of

Plaintiff’s two previous motions to amend. See doc. 146 at 5–9. Defendants further ask




1The Court notes that, although Plaintiff does not discuss this alteration in his present Motion to Amend,
the proposed Third Amended Complaint also contains a larger request for damages ($3 million) than the
operative Second Amended Complaint ($2 million). Compare doc. 144 at 23 with doc. 75 at 75. The Court
assumes that Plaintiff’s failure to mention this additional amendment was an error in good faith, as he
did discuss this modification in a prior Motion to Amend, see doc. 94 at 3. Defendants make no objection
in their response to this specific change. See generally doc. 146.

                                                    2
the Court to sanction Plaintiff under its inherent authority, in light of Plaintiff’s “pattern

and practice of filing frivolous motions to amend his pleading.” Id. at 9.

         Plaintiff filed a reply on July 23, 2019, arguing that, as a pro se party, he should be

allowed to amend his complaint in order to render his claims meritorious. See doc. 147

at 2– 7. Plaintiff additionally urges the Court to “reprimand” Defendants for violating

Rule 11(c)(2) of the Federal Rules of Civil Procedure, which requires a twenty‐one day

“safe harbor” period before a party may file a motion for sanctions with the Court. See

id. at 7–10. Plaintiff’s Motion to Amend is now before the Court.


   II.      LEGAL STANDARD

         Federal Rule of Civil Procedure 15(a)(2) states that “a party may amend its

pleading only with the opposing party’s written consent or the court’s leave. The court

should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). Whether to

grant or deny a motion to amend is “within the discretion of the trial court.” Minter v.

Prime Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (quoting Zenith Radio Corp. v.

Hazeltine Research, Inc., 401 U.S. 321, 330 (1971)). However, the purpose of Rule 15 is “to

provide litigants the maximum opportunity for each claim to be decided on its merits.”

Id. (internal quotation marks omitted) (quoting Hardin v. Manitowoc‐Forsythe Corp., 691

F.2d 449, 456 (10th Cir. 1982)).

         A court may deny leave where there is “undue delay, bad faith or dilatory

motive on the part of the movant, repeated failure to cure deficiencies by amendments

                                                3
previously allowed, undue prejudice to the opposing party by virtue of allowance of the

amendment, futility of amendment, etc.” Foman v. Davis, 371 U.S. 178, 182 (1962).

          Where, as here, a party is proceeding pro se, the court is to liberally construe his

pleadings. Casanova, 595 F.3d at 1125. “But the court [is] not [to] ‘assume the role of

advocate for the pro se litigant.’” Baker v. Holt, 498 F. App’x 770, 772 (10th Cir. 2012)

(unpublished) (quoting Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991)). In other

words, “[t]he broad reading of the plaintiff’s complaint does not relieve the plaintiff of

the burden of alleging sufficient facts on which a recognized legal claim could be

based.” Hall, 935 F.2d at 1110.


   III.      ANALYSIS

          The crux of Defendants’ argument in opposition to Plaintiff’s Motion to Amend

is that it is subject to denial for the same reasons as his previous two motions. See doc.

146 at 7 (“Plaintiff has already been cautioned that any future amendments must be

based upon new information. Plaintiff did not meet this standard.”).

          In ruling on those prior motions, the Court found that Plaintiff was requesting

leave to amend his Complaint in order to evade the Court’s dismissal of the majority of

his claims. See doc. 129 at 7–8; doc. 143 at 4 (“Plaintiff will not be permitted to add new

theories indefinitely in an effort to evade the Court’s rulings.”). In short, the Court

determined that Plaintiff was attempting to amend in order “to make the complaint a

moving target, to salvage a lost case by untimely suggestion of new theories of

                                                 4
recovery, [and] to present theories seriatim in an effort to avoid dismissal.” Minter, 451

F.3d at 1206 (internal quotations omitted) (quoting Viernow v. Euripedes Dev. Corp., 157

F.3d 785, 800 (10th Cir. 1998); Hayes v. Whitman, 264 F.3d 1017, 1027 (10th Cir. 2001);

Pallottino v. City of Rio Rancho, 31 F.3d 1023, 1027 (10th Cir. 1994)). Because such efforts

to evade dismissal are improper, the Court denied leave to amend.

       Plaintiff’s instant Motion to Amend, however, does not seek to add any new

theories or claims. See generally doc. 144. On the contrary, Plaintiff requests leave to

drop two of his remaining claims: conspiracy against all parties and the request for

injunctive relief against the Regents of NMT. See id. at 29, 32. The addition of the word

“intentional” to Plaintiff’s Title VI claim, as Plaintiff himself notes, see id. at 2, in no way

alters the underlying claim because the allegation of intentionality was already clear.

The only other change in the proposed Third Amended Complaint (“TAC”) is the

addition of several new factual allegations, which, again, presents no additional

theories of relief. Therefore, the first rationale for the Court’s prior decisions—namely,

the improper presentation of theories seriatim in response to the dismissal of claims—is

inapplicable to the present Motion to Amend.

       The second reason for the Court’s previous denials was undue delay. “Where

the party seeking the amendment knows or should have known of the facts upon which

the proposed amendment is based but fails to include them in the original complaint,

the motion to amend is subject to denial.” State Distributors, Inc. v. Glenmore Distilleries


                                               5
Co., 738 F.2d 405, 416 (10th Cir. 1984). As Defendants point out, see doc. 146 at 6, only

one of Plaintiff’s proposed amendments allegedly rests on newly discovered facts. In

paragraph 93 of the proposed TAC, Plaintiff seeks to add the factual allegation that

seven non‐black comparator students were treated more favorably than he was in NMT

admissions. Doc. 144 at 31. Plaintiff argues that he could not reasonably have

discovered this information earlier than the spring of 2019, because their names were

first made available online at that time. Id. at 8. However, Plaintiff offers no similar

argument for the other factual allegations that he seeks to add, nor indeed for the claims

that he seeks to drop.

       However, the cited cases are distinguishable on the basis of the nature of the

requested amendments. In State Distributors, for example, the plaintiff sought by its

amendment to join parties against whom its allegations were “only tangentially related

to the issues and series of transactions in the present case.” 738 F.2d at 417. In Minter,

again, the court addressed the situation in which a plaintiff seeks to add new claims, not

merely new factual allegations. 451 F.3d at 1206. Ultimately, where the plaintiff has

delayed in filing a motion to amend, the Tenth Circuit “focuses primarily on the reasons

for the delay.” Id. (emphasis added) (quoting Frank v. U.S. West, 3 F.3d 1357, 1365–66

(10th Cir. 1993)). Though this Court agrees with Defendants’ conclusion that most of

Plaintiff’s proposed amendments are not based on newly discovered factual

information, it also finds that, because Plaintiff does not seek to add claims or join


                                             6
parties, Plaintiff’s Motion to Amend is neither presented in bad faith nor for the

purpose of transforming his complaint into a moving target.

       In addition, although the Court’s previous rulings were not based on a finding of

prejudice to Defendants, see doc. 104 at 9; doc. 129 at 6–7; doc. 143, “undue prejudice to

the opposing party by virtue of allowance of the amendment” is a proper consideration

in granting or denying leave to amend. See Foman, 371 U.S. at 182. Here, the Court

considers the lack of prejudice to Defendants that will be caused by the granting of

Plaintiff’s Motion. Defendants note, for example, that “to the extent Plaintiff is seeking

to drop his claim of conspiracy and/or to remove the Board of Regents of NMT from his

request for injunctive relief, Plaintiff does not need to amend his pleading under Rule

15 to accomplish this goal.” Doc. 146 at 5, n.1. This may be true, but the amendment of

Plaintiff’s complaint to effect these changes certainly will not prejudice Defendants; if

anything, it simplifies the issues in the case going forward. Similarly, it is not required

that a plaintiff include every single specific factual allegation related to his claims in the

complaint. See Ashcroft v. Iqbal, 556 U.S. 662, 664 (2009) (“the pleading standard Rule 8

announces does not require ‘detailed factual allegations’”) (quoting Bell Atlantic Corp. v.

Twombly , 550 U.S. 544, 555 (2007)). Indeed, both Plaintiff and Defendants apparently

agree that the addition of the seven comparator students, for instance, is not vital to the

survival of Plaintiff’s claims. See doc. 146 at 7; doc. 147 at 7. By the same token, however,

the inclusion of these facts cannot prejudice Defendants. Defendants will be neither


                                              7
obligated to address new claims or theories, nor deprived of an opportunity to move for

dismissal, by the filing of the proposed TAC.

          In sum, the Court finds that, unlike in his previous motions to amend, Plaintiff’s

aim is truly to “clarify and strengthen” his existing claims, see doc. 144 at 1, without

adding additional theories. The Supreme Court has instructed that:

          In the absence of any apparent or declared reason—such as undue delay,
          bad faith or dilatory motive on the part of the movant, repeated failure to
          cure deficiencies by amendments previously allowed, undue prejudice to
          the opposing party by virtue of allowance of the amendment, futility of
          amendment, etc.—the leave sought should, as the rules require, be “freely
          given.”

Minter, 451 F.3d 1196, 1204 (quoting Foman, 371 U.S. at 182). This liberal standard is

particularly cogent where, as here, the amendment deadline has not yet passed.2

Therefore, given the lack of prejudice to the Defendants, the Court will grant leave to

amend.3


    IV.      CONCLUSION

          For the foregoing reasons, the Court hereby GRANTS Plaintiff’s Motion to

Amend Second Amended Complaint (doc. 144). Plaintiff is therefore granted leave to

file the proposed Third Amended Complaint attached to his Motion.



2 Due in part to Plaintiff’s repeated efforts to amend, no amendment deadline or other discovery
deadlines have yet been scheduled in this case.
3 The Court here observes, however, that even under the liberal standard of Rule 15, the consideration of

“repeated failure to cure deficiencies by amendments previously allowed” holds additional weight with
each new amendment. See Foman, 371 U.S. at 182. Just as Plaintiff will not be allowed to “add new
theories indefinitely,” doc. 143 at 4, so he will not be permitted to add new factual allegations indefinitely.

                                                       8
       Because the Court finds that Plaintiff’s Motion to Amend should be granted, it

does not reach Defendants’ request for sanctions except to note, as before, that sanctions

must be requested in a separate motion under Rule 11. See doc. 124 at 9 n.3; Fed. R. Civ.

P. 11(c)(2).

       IT IS SO ORDERED.




                                                _____________________________________
                                                GREGORY B. WORMUTH
                                                UNITED STATES MAGISTRATE JUDGE




                                            9
